Having considered petitioner's arguments, we conclude that
                 our extraordinary intervention is not warranted at this time. NRAP
                 21(b)(1); Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818
                 P.2d at 851. Accordingly, we
                             ORDER the petition DENIED.




                                                                    It
                                                            Pickering


                                                            reL.1)--a.„W
                                                            Parraguirre



                                                            Saitta


                 cc: Hon. Patrick Flanagan, District Judge
                      Danny L. Hughes
                      Goedert & Associates
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19474    e